 



Exhibit 10.19
SUMMARY OF SENIOR MANAGEMENT COMPENSATION PLAN
     The following is a summary of the Olympic Steel, Inc. Senior Management
Compensation Plan (the “Plan”)
PURPOSE
The Plan provides cash awards based on the achievement of goals relating to the
financial performance of the Company. The purpose of the Plan is to promote
profitability, the management of assets and growth by motivating management to
perform to the best of their abilities and to achieve the Company’s financial
and business objectives.
ELIGIBILITY AND PARTICIPATION
The Compensation Committee has oversight over the Plan including participation
and eligibility criterion. The following positions are included in the Plan:

•   Executive Officers   •   Commercial Vice Presidents   •   Certain Corporate
Vice Presidents and Managers   •   Others, as determined in accordance with the
Plan

Participants must be employed at the end of the Company’s fiscal year end in
order to be eligible for the incentive. If the individual is no longer a
participant due to death, disability or retirement, the Compensation Committee
of the Board of Directors has discretion in awarding a full or pro-rata
incentive. Individuals who become eligible to participate during the middle of
the Company’s fiscal year are eligible for pro-rated incentives.
COMPANY PERFORMANCE FACTORS
Incentives are based upon pre-tax income, growth in tons sold, safety, inventory
turnover and expense control.
AMOUNT OF INCENTIVE
Incentives are calculated as a percentage of pre-tax income. The percentage
level varies based on the participants’ position.
PAYOUT SCHEDULE
If the incentive is less than 75% of the participant’s base salary, it is paid
in cash in a single lump sum, subject to payroll taxes withholding. If the
incentive is greater than 75% of the participant’s base salary, it is paid out
in annual installments.
This document is not intended, and shall not be construed so as to, confer any
contractual right upon any executive or other employee. The Company reserves the
right to amend the Plan from time-to-time (and at any time) in any manner, to
terminate the Plan, to pay no bonus to any particular person or group of
persons, and to decrease bonus amounts and/or increase bonus amounts from the
level(s) otherwise required by the Plan as to any particular person or group of
persons.

 